CERTAIN INFORMATION IDENTIFIED BY [***] HAS BEEN OMITTED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE COMPANY IF PUBLICLY DISCLOSED.

 

AMENDMENT NO. 2

ETHANOL MARKETING AGREEMENT

 

THIS Amendment No. 2 ("Amendment 2"), dated October 28, 2019, is entered into by
and between Eco-Energy, LLC, a Tennessee Limited Liability Corporation with its
registered office at 6100 Tower Circle, Suite 500, Franklin, Tennessee 37067
("Eco"), and Heron Lake Bio Energy, LLC ("HLBE''), a Minnesota Limited Liability
Corporation with its  main office at 91246 390th Avenue, Heron Lake,
Minnesota.  Eco and Heron are hereinafter also referred to collectively as the
"Parties."

 

RECITALS

 

A. The Parties previously entered an Ethanol Marketing Agreement ("Agreement"),
executed September 17, 2013, where the Parties established certain terms and
conditions relating to Eco 's rights and obligations regarding the purchase of
HLBE's entire ethanol output. The Agreement established a  term which commenced
on November 1, 2013 and continued until December 31, 2016.  A copy of  the
Agreement—including Exhibit A and Exhibit B of the Agreement—is attached hereto
as Appendix 1.

 

B. On July 22, 2016, the Parties entered into Amendment No. 1 to the Agreement
(attached hereto as Appendix 2), which modified  the  Agreement  as
follows:  (i)  adjusted  the Purchase  Price and  Fees  section  of the
Agreement by changing the fee that HLBE pays Eco for
Marketing  Fees  to  [***],  (ii) required Eco to make payment to
HLBE  every  Friday  for  the  previous  week's  ethanol  shipments,  (iii)
[***], and (iv) extended the expiration date of the Agreement until December 31,
2019.

 

C.



The Parties now desire to amend the Agreement in order to memorialize the
modifications recently agreed upon by the Parties as well as incorporate such
modifications into the Agreement.

 

NOW, THEREFORE, the written signatures of the Parties integrate this Amendment
No. 2 into the Agreement making it a binding, and legally enforceable, portion
of such.  For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Eco and HLBE agree as follows:

 

I.



EFFECTIVE DATE: The modifications specified in Paragraph II of this Amendment
No. 2 shall become effective on October 1, 2019.

 

II.



MODIFICATIONS:

 

1) Section 4 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

4.



Purchase Price and Fees.

 

(a) The amount Payable by Eco to HLBE for ethanol that is purchased by Eco
pursuant to this Agreement shall be [***].

 

(b) The amount Payable by HLBE to Eco for services to be provided  by
Eco  under  this Agreement (the "Marketing Fee'') shall be equal to [***].

 








(c)  [***].

 

2)The first two sentences of Section 21(a) are hereby deleted in their entirety
and replaced with the following:

 

21. Term and Termination:

 

(a) The term of this agreement shall continue until December 31, 2020 (the
"Term"). Upon the expiration of the Term, this Agreement will automatically
renew for additional consecutive terms of one (1) year each unless either party
hereto gives written notice to the other at least ninety (90) days prior to the
end of the Term or the then current renewal term, in which case this Agreement
shall terminate at the end of the Term or such then current renewal term.

 

III.



EFFECT OF AMENDMENT No. 2: Except as expressly modified in Section II of this
Amendment No. 2 the Agreement remains unchanged and in full force and effect.

 

IV.



ENTIRETIES: This Amendment No. 2 represents the final agreement between the
parties regarding the subject matter hereof and may not be contradicted by
evidence or prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.

 

 

ECO ENERGY, LLCHERON LAKE BIOENERGY, LLC

 

By: /s/ Josh BaileyBy: /s/ Steve A. Christensen

 

Name: Josh BaileyName: Steve A. Christensen

 

Title: CEOTitle: CEO

 

Date: 10/28/19Date: 10/28/19

 



